               Case 4:20-mj-00104-MSH Document 17 Filed 07/30/21 Page 1 of 1


‫ݬ‬GAM 35                        Report and Order Terminating Probation
(Rev. 2/06)                       Prior to Original Expiration Date


                         UNITED STATES DISTRICT COURT
                                                 FOR THE

                                  MIDDLE DISTRICT OF GEORGIA


              UNITED STATES OF AMERICA

                         v.                            Crim. No.     4:20-MJ-104-001 (MSH)

                STEVEN J. SHIVES


Steven J. Shives has complied with the rules and regulations of probation, has met the criteria for
early termination as outlined in the Monograph 109 as approved by the Administrative Office of the
United States Courts, and is no longer in need of supervision. It is accordingly recommended that
Steven J. Shives be discharged from supervision.



                                                            Respectfully submitted,




                                                            Jennifer S. Torbett
                                                            U.S. Probation Officer

                                          ORDER OF COURT
Pursuant to the above report, it is ordered that the probationer be discharged from supervision and that the
proceedings in the case be terminated.


       Dated this      30th     day of              July              , 2021.




                                                           s/ Stephen Hyles
                                                           STEPHEN HYLES
                                                           U.S. MAGISTRATE JUDGE
